Citation Nr: 0430510	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-09 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a compensable rating for hearing loss of 
the left ear.  

2.  Entitlement to service connection for tinnitus of the 
left ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from November 1960 to 
November 1962.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Reno, Nevada, Department of 
Veterans Affairs (VA) Regional Office (RO).  The July 2002 
rating decision continued a noncompensable rating for hearing 
loss of the left ear, and the April 2003 rating decision 
denied entitlement to service connection for tinnitus of the 
left ear.  

The issue of entitlement to a compensable rating for hearing 
loss in the left ear is addressed in the REMAND portion of 
the decision below.  This matter is REMANDED to the RO via 
the Appeals Management Center in Washington, DC.  VA will 
notify the veteran if further action is required on his part.  


FINDING OF FACT

The medical evidence does not show tinnitus during service or 
for many years thereafter; the only competent opinion 
evidence goes against the claim that the veteran's current 
tinnitus of the left ear began during service or is causally 
linked to some incident of active duty, to include claimed 
exposure to excessive noise or acoustic trauma.  


CONCLUSION OF LAW

Tinnitus of the left ear was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000 (VCAA).  The VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the VA.  38 U.S.C.A. § 5103A 
(West 2002).  The VA shall also notify the claimant and the 
claimant's representative, if any, of the evidence that is 
necessary to substantiate the claim, which evidence the 
claimant is to provide, which evidence the VA will attempt to 
obtain for the claimant, and the period of time in which the 
claimant is allowed to respond to notices.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 
2003).  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
The veteran received VA audiological examinations in April 
2000 and March 2002.  The veteran and his representative 
filed several lay statements with the RO, and the veteran's 
June 2003 lay statement withdrew his previous requests for a 
hearing before the Board.  

The RO's December 2002 letter and the May 2003 statement of 
the case informed the veteran of applicable laws and 
regulations, including applicable provisions of The Veterans 
Claims Assistance Act of 2000, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  In these documents, the VA informed 
the veteran that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from the identified private health care 
providers.  The veteran was informed that it was his 
responsibility to identify health care providers with 
specificity, that it was his responsibility to provide the 
evidence in his possession that pertained to the claim, and 
that it still remained his ultimate responsibility to obtain 
any lay statements and private medical evidence needed to 
support his claim.  

The RO's December 2002 notice letter technically informed the 
veteran that he had 30 days in which to respond, but in the 
one year and eleven months since December 2002, the veteran 
has presented additional medical records and lay statements 
that will be considered in this appeal.  It is obvious that 
the veteran understood that evidence presented more than 30 
days after the December 2002 notice would still be 
considered.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  He was told which party was responsible for obtaining 
the evidence and provided ample opportunity to present such 
evidence.  The VA has obtained the identified pertinent 
records in its possession or confirmed the unavailability of 
such.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  In this case, VCAA notice was 
provided to the veteran in December 2002, before the April 
2003 RO decision that denied service connection for tinnitus 
in the left ear.  

The Board further notes that, in order to comply with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice provided to the 
veteran does not contain the "fourth element," the Board 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
the December 2002 notice, the RO listed examples of the type 
of evidence needed to supports the claim and, in a February 
2004 VCAA letter, the RO informed the veteran to submit any 
information or evidence in his possession and to let the RO 
know if there was any evidence that he wished the RO to 
obtain.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the veteran 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004 (February 24, 
2004).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all service medical records, and all 
indicated post-service medical records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The Board notes that VA conducted an examination that 
included a nexus opinion with regard to the veteran's claim 
for service connection for tinnitus.  The Board finds that 
the relevant medical evidence of record, to include the 
report of this examination, contains sufficient detail to 
make a decision on this claim.  Thus, there is no duty to 
provide an additional examination or medical opinion with 
regard to this issue.  38 U.S.C. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

The Board further notes that during the pendency of this 
claim the veteran has been afforded opportunities to submit 
information relating to any additional evidence that may be 
available.  He has failed to identify any sources of 
additional outstanding evidence or indicate that he was in 
the process of obtaining additional evidence.  It is clear 
that there is no additional relevant evidence that has not 
been obtained and that the veteran desires the Board to 
proceed with its appellate review.  See Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the veteran in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the veteran is required based 
on the facts of the instant case, there has been no prejudice 
to the veteran that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

Entitlement to service connection for tinnitus of the left 
ear

For the veteran to establish service connection for tinnitus 
of the left ear, the evidence must demonstrate that tinnitus 
of the left ear was contracted in the line of duty coincident 
with military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2003).  To establish direct 
service connection, the veteran must present evidence of 
current tinnitus of the left ear, show in-service 
manifestation of tinnitus of the left ear, and provide a 
nexus opinion by a medical professional that current tinnitus 
of the left ear resulted from the in-service manifestation of 
tinnitus of the left ear.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

It was noted on the veteran's November 1960 pre-induction 
examination that he had a healing perforation of the right 
ear with a small amount of serous drainage and marked 
scarring on the left.  There was no history of tinnitus noted 
upon this evaluation or in any of the remaining service 
medical records in the claims file, to include the report of 
the September 1962 separation examination.  It was noted on 
that latter report that the veteran had a history of 
"deafness due to acoustic trauma and otitis in childhood 
left ear."  While the service medical records indicate 
problems with both ears prior to and during service, there is 
no complaint or clinical finding of tinnitus.

Post-service medical records show that the veteran continued 
to be treated for bilateral ear symptoms.  A history of seven 
ear drum replacement surgeries (right four times; left three 
times) with severe secondary tinnitus was noted in April 
2001.  Additional history obtained at that time included 
retirement from employment after working in a boiler room for 
30 years.  It was reported in March 2002 that the veteran 
complained of tinnitus and a history of moderate to severe 
ringing in the ears since 1985 was noted at that time.  
(Emphasis added.)  

April 2000 and March 2002 VA examinations confirm a diagnosis 
of tinnitus. Following the latter examination, the clinician 
opined that the etiology of tinnitus was different than the 
cause of hearing loss and it was not likely that the 
veteran's tinnitus was due to noise exposure while he was on 
active duty.  There is no competent opinion evidence of 
record to indicate otherwise.

In sum, the medical evidence does not show tinnitus during 
service or for many years thereafter and the only competent 
opinion evidence that addresses the contended causal 
relationship goes against the claim that the veteran's 
current tinnitus of the left ear began during service or is 
causally linked to some incident of active duty, to include 
claimed exposure to excessive noise or acoustic trauma.  

The Board has considered the statements from the veteran 
relating to his claimed in-service exposure to excess noise 
and his assertion to the effect that his tinnitus began 
during or as the result of service.  However, such is not 
competent evidence of a nexus between tinnitus and service.  
That is, as a layperson, the veteran has no competence to 
give a medical opinion on diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board notes that in October 2004 written argument, the 
veteran's representative argued that an independent medical 
expert (IME) opinion is warranted in this case. Under 
applicable criteria, when, in the opinion of the Board, 
additional medical opinion is warranted by the medical 
complexity or controversy involved in an appeal, the Board 
may obtain an advisory medical opinion from one or more 
independent medical experts who are not employed by the VA.  
See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) 
(2003).  The necessity of obtaining such an opinion is left 
to the discretion of the Board.  Bielby v. Brown, 7 Vet. App. 
260, 269 (1994).

The appellant in Bielby "offered numerous medical treatises" 
in support of his claim.  7 Vet. App. at 263.  In this case, 
on the other hand, neither the veteran nor his representative 
has stated with any specificity why this case presents a 
complex or controversial medical problem.  The evidence 
presented in this case does not identify such medical 
complexity or controversy for which an IME opinion is 
necessary at this time.  The medical evidence of record, 
including the VA medical opinion obtained by the RO noted 
above, is unequivocal in indicating that the veteran's 
current tinnitus is not linked to service.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  Accordingly, service connection 
for tinnitus of the left ear is not warranted.  


ORDER

Entitlement to service connection for tinnitus of the left 
ear is denied.  


REMAND

In written argument submitted to the Board in October 2004, 
the veteran's representative asserted that service connection 
was warranted for hearing loss in the right ear.  As service 
connection for right ear hearing loss was denied by a Board 
decision in February 1999, the representative's statement is 
more accurately construed as an application to reopen that 
claim.  While the RO correctly informed the veteran that he 
must submit new and material evidence to reopen this claim 
subsequent to the February 1999 Board decision, the 
representative's recent statements assert a different theory 
for entitlement: there is no clear and unmistakable evidence 
to rebut the presumption of soundness.  That is, there is no 
clear and unmistakable evidence to show that right ear 
hearing loss existed prior to service and there is no clear 
and unmistakable evidence to show that right ear hearing loss 
was not aggravated during service.  See VAOPGCPREC 3-2000 
(April 10, 2000).  Since the service medical records, to 
include pre-induction and separation audiological 
examinations, do not show hearing loss in the right ear as 
defined by 38 C.F.R. § 3.385, the Board cannot construe the 
representative's assertion as a motion for clear and 
unmistakable error in the February 1999 Board decision.  
However, there is additional medical evidence of record 
submitted after the 1999 Board decision that is material to 
the issue of whether right ear hearing loss is causally 
linked to service, to include infection in the right ear and 
right tympanic membrane surgery performed during service.  
Thus, an application to reopen the claim for service 
connection for right ear hearing loss is raised by the 
record.  The Board further finds that the claim to reopen is 
inextricably intertwined with the increased rating issue 
currently in appellate status.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two or more issues are 
inextricably intertwined if one claim could have significant 
impact on the other).  Thus, the issue of entitlement to a 
compensable rating for hearing loss in the left ear must be 
deferred pending the adjudication of this  intertwined claim.

The RO should also ensure that all notification and 
development action required by the Veterans Claims Assistance 
Act of 2000 is completed.  See 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, 16 Vet. App. at 187. 

Accordingly, this case is REMANDED to the RO for the 
following development:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, 16 Vet. App. at 187.  
The RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act are fully complied with and 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO must adjudicate the raised, 
intertwined issue of whether new and 
material evidence has been received to 
reopen a claim for service connection for 
hearing loss in the right ear.

3.  After undertaking any additional 
development deemed essential, the RO 
should readjudicate the claim of 
entitlement to a compensable rating for 
hearing loss of the left ear based upon 
the entire evidence of record.    If the 
claim remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
includes a full discussion of action 
taken on the veteran's claim.  A 
reasonable period of time for a response 
should be afforded.  

4.  Thereafter, if appropriate, the claim 
should be returned to the Board for 
further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



